1    Michael E. Sayer, Esq. (Bar No. 141038)
     DEBT RECOVERY ATTORNEYS
2    17595 Harvard Avenue, Suite C-557
     Irvine, California 92614
3    (949) 292-3511
     dra@dracollections.com
4
     Attorneys for Plaintiff
5    DAMASCUS ROAD, LLC dba BRIDGES
     TO LIFE DETOX
6
     Anna F. Roppo (Bar No. 132680)
7    roppo@dsmw.com
     Rose Huelskamp-Serrano (Bar No. 229173)
8    huelskamp@dsmw.com
     DUCKOR SPRADLING METZGER &
9    WYNNE
     A Law Corporation
10   101 West Broadway, Suite 1700
     San Diego, California 92101
11   (619) 209-3000; (619) 209-3043 fax
12   Attorneys for Defendant
     PACIFICSOURCE HEALTH PLANS, an
13   Oregon Non-Profit Corporation erroneously
     sued as PACIFICSOURCE HEALTH
14   PLANS, A Corporation
15
16
                          UNITED STATES DISTRICT COURT
17
             CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
18
19
     DAMASCUS ROAD, LLC dba                      CASE NO.: 8:19-CV-00473- JLS-ADS
20   BRIDGES TO LIFE DETOX,
                                                 STIPULATED PROTECTIVE ORDER
21                  Plaintiff,
22          v.                                   Notice of Removal Filed: 03/11/2019
                                                 Trial Date:              None Set
23   PACIFICSOURCE HEALTH
     PLANS, A Corporation, and DOES 1
24   to 5,
25                  Defendants.
26
27   ///
28   ///

                                 STIPULATED PROTECTIVE ORDER
     1736679v1         Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1   I.      PURPOSES AND LIMITATIONS
 2          A.     Discovery in this action is likely to involve production of confidential,
 3          proprietary, or private information for which special protection from public
 4          disclosure and from use for any purpose other than prosecuting this litigation
 5          may be warranted. Accordingly, the parties hereby stipulate to and petition
 6           the Court to enter the following Stipulated Protective Order. The parties
 7           acknowledge that this Order does not confer blanket protections on all
 8           disclosures or responses to discovery and that the protection it affords from
 9           public disclosure and use extends only to the limited information or items
10           that are entitled to confidential treatment under the applicable legal
11           principles. The parties further acknowledge, as set forth in Section XIII(C),
12           below, that this Stipulated Protective Order does not entitle them to file
13           confidential information under seal; Civil Local Rule 79-5 sets forth the
14           procedures that must be followed and the standards that will be applied when
15           a party seeks permission from the Court to file material under seal.
16   II.    GOOD CAUSE STATEMENT
17           A.    This action is likely to involve the specific health information of four
18           private individuals, including treatment, diagnosis, and other private and
19           confidential information related to their individual health conditions and
20           treatment of same.       This action is likely to involve the policies and
21           procedures unique to the insurer associated with pricing of health benefits,
22           claims handling and other valuable research, development, commercial,
23           financial, technical and/or proprietary information for which special
24           protection from public disclosure and from use for any purpose other than
25           prosecution of this action is warranted. Such confidential and proprietary
26           materials and information consist of, among other things, the private and
27           confidential health information of four individuals, business or financial
28           information, information regarding confidential business practices, or other
                                                    2
                                   STIPULATED PROTECTIVE ORDER
     1736679v1           Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1           confidential research, development, or commercial information (including
 2          information implicating privacy rights of third parties), information
 3          otherwise generally unavailable to the public, or which may be privileged or
 4          otherwise protected from disclosure under state or federal statutes, court
 5          rules, case decisions, or common law. Accordingly, to expedite the flow of
 6          information, to facilitate the prompt resolution of disputes over
 7          confidentiality of discovery materials, to adequately protect information the
 8          parties are entitled to keep confidential, to ensure that the parties are
 9          permitted reasonable necessary uses of such material in preparation for and
10          in the conduct of trial, to address their handling at the end of the litigation,
11          and serve the ends of justice, a protective order for such information is
12          justified in this matter. It is the intent of the parties that information will not
13          be designated as confidential for tactical reasons and that nothing be so
14          designated without a good faith belief that it has been maintained in a
15          confidential, non-public manner, and there is good cause why it should not be
16          part of the public record of this case.
17   III.   DEFINITIONS
18          A.      Action:     Damascus Road, LLC dba Bridges to Life Detox v.
19           PacificSource Health Plans, et al., Case No. 8:19-CV-00473-JLS-ADS.
20           B.     Challenging Party:         A Party or Non-Party that challenges the
21           designation of information or items under this Order.
22           C.     “CONFIDENTIAL” Information or Items: Information (regardless of
23           how it is generated, stored or maintained) or tangible things that qualify for
24           protection under Federal Rule of Civil Procedure 26(c), and as specified
25           above in the Good Cause Statement.
26           D.     Counsel: Outside Counsel of Record and House Counsel (as well as
27           their support staff).
28   ///
                                                     3
                                    STIPULATED PROTECTIVE ORDER
     1736679v1            Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1           E.    Designating Party: A Party or Non-Party that designates information
 2           or items that it produces in disclosures or in responses to discovery as
 3           “CONFIDENTIAL.”
 4           F.    Disclosure or Discovery Material: All items or information, regardless
 5           of the medium or manner in which it is generated, stored, or maintained
 6           (including, among other things, testimony, transcripts, and tangible things),
 7           that are produced or generated in disclosures or responses to discovery in this
 8           matter.
 9           G.    Expert:    A person with specialized knowledge or experience in a
10           matter pertinent to the litigation who has been retained by a Party or its
11           counsel to serve as an expert witness or as a consultant in this Action.
12          H.     House Counsel:          Attorneys who are employees of a party to this
13           Action. House Counsel does not include Outside Counsel of Record or any
14           other outside counsel.
15           I.    Non-Party: Any natural person, partnership, corporation, association,
16           or other legal entity not named as a Party to this action.
17           J.    Outside Counsel of Record: Attorneys who are not employees of a
18           party to this Action but are retained to represent or advise a party to this
19           Action and have appeared in this Action on behalf of that party or are
20           affiliated with a law firm which has appeared on behalf of that party, and
21           includes support staff.
22           K.    Party: Any party to this Action, including all of its officers, directors,
23           employees, consultants, retained experts, and Outside Counsel of Record
24           (and their support staffs).
25           L.    Producing Party: A Party or Non-Party that produces Disclosure or
26           Discovery Material in this Action.
27           M.    Professional Vendors:           Persons or entities that provide litigation
28           support services (e.g., photocopying, videotaping, translating, preparing
                                                     4
                                    STIPULATED PROTECTIVE ORDER
     1736679v1            Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1           exhibits or demonstrations, and organizing, storing, or retrieving data in any
 2           form or medium) and their employees and subcontractors.
 3           N.      Protected Material:       Any Disclosure or Discovery Material that is
 4           designated as “CONFIDENTIAL.”
 5           O.      Receiving Party:       A Party that receives Disclosure or Discovery
 6           Material from a Producing Party.
 7   IV.    SCOPE
 8           A.      The protections conferred by this Stipulation and Order cover not only
 9           Protected Material (as defined above), but also (1) any information copied or
10           extracted from Protected Material; (2) all copies, excerpts, summaries, or
11           compilations of Protected Material; and (3) any testimony, conversations, or
12           presentations by Parties or their Counsel that might reveal Protected
13           Material.
14           B.      Any use of Protected Material at trial shall be governed by the orders
15           of the trial judge. This Order does not govern the use of Protected Material
16           at trial.
17   V.     DURATION
18           A.      Even after final disposition of this litigation, the confidentiality
19           obligations imposed by this Order shall remain in effect until a Designating
20           Party agrees otherwise in writing or a court order otherwise directs. Final
21           disposition shall be deemed to be the later of (1) dismissal of all claims and
22           defenses in this Action, with or without prejudice; and (2) final judgment
23           herein after the completion and exhaustion of all appeals, rehearings,
24           remands, trials, or reviews of this Action, including the time limits for filing
25           any motions or applications for extension of time pursuant to applicable law.
26   VI.    DESIGNATING PROTECTED MATERIAL
27           A.      Exercise of Restraint and Care in Designating Material for Protection
28   ///
                                                      5
                                     STIPULATED PROTECTIVE ORDER
     1736679v1             Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1                1.    Each Party or Non-Party that designates information or items for
 2                protection under this Order must take care to limit any such
 3                designation to specific material that qualifies under the appropriate
 4                standards. The Designating Party must designate for protection only
 5                those parts of material, documents, items, or oral or written
 6                communications that qualify so that other portions of the material,
 7                documents, items, or communications for which protection is not
 8                warranted are not swept unjustifiably within the ambit of this Order.
 9                2.    Mass, indiscriminate, or routinized designations are prohibited.
10                Designations that are shown to be clearly unjustified or that have been
11                made for an improper purpose (e.g., to unnecessarily encumber the
12                case development process or to impose unnecessary expenses and
13                burdens on other parties) may expose the Designating Party to
14                sanctions.
15                3.    If it comes to a Designating Party’s attention that information or
16                items that it designated for protection do not qualify for protection,
17                that Designating Party must promptly notify all other Parties that it is
18                withdrawing the inapplicable designation.
19           B.   Manner and Timing of Designations
20                1.    Except as otherwise provided in this Order (see, e.g., Section
21                B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
22                Discovery Material that qualifies for protection under this Order must
23                be clearly so designated before the material is disclosed or produced.
24                2.    Designation in conformity with this Order requires the
25                following:
26                      a.      For information in documentary form (e.g., paper or
27                      electronic documents, but excluding transcripts of depositions or
28                      other pretrial or trial proceedings), that the Producing Party affix
                                                   6
                                  STIPULATED PROTECTIVE ORDER
     1736679v1          Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1               at a minimum, the legend “CONFIDENTIAL” (hereinafter
 2               “CONFIDENTIAL legend”), to each page that contains
 3               protected material. If only a portion or portions of the material
 4               on a page qualifies for protection, the Producing Party also must
 5               clearly identify the protected portion(s) (e.g., by making
 6               appropriate markings in the margins).
 7               b.      A Party or Non-Party that makes original documents
 8               available for inspection need not designate them for protection
 9               until after the inspecting Party has indicated which documents it
10               would like copied and produced. During the inspection and
11               before the designation, all of the material made available for
12               inspection shall be deemed “CONFIDENTIAL.”                           After the
13               inspecting Party has identified the documents it wants copied
14               and produced, the Producing Party must determine which
15               documents, or portions thereof, qualify for protection under this
16               Order. Then, before producing the specified documents, the
17               Producing Party must affix the “CONFIDENTIAL legend” to
18               each page that contains Protected Material. If only a portion or
19               portions of the material on a page qualifies for protection, the
20               Producing Party also must clearly identify the protected
21               portion(s) (e.g., by making appropriate markings in the
22               margins).
23               c.      For testimony given in depositions, that the Designating
24               Party identify the Disclosure or Discovery Material on the
25               record, before the close of the deposition all protected
26               testimony.
27               d.      For information produced in form other than document
28               and for any other tangible items, that the Producing Party affix
                                            7
                           STIPULATED PROTECTIVE ORDER
     1736679v1   Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1                       in a prominent place on the exterior of the container or
 2                       containers in which the information is stored the legend
 3                       “CONFIDENTIAL.”                If only a portion or portions of the
 4                       information warrants protection, the Producing Party, to the
 5                       extent practicable, shall identify the protected portion(s).
 6          C.     Inadvertent Failure to Designate
 7                 1.    If timely corrected, an inadvertent failure to designate qualified
 8                 information or items does not, standing alone, waive the Designating
 9                 Party’s right to secure protection under this Order for such material.
10                 Upon timely correction of a designation, the Receiving Party must
11                 make reasonable efforts to assure that the material is treated in
12                 accordance with the provisions of this Order.
13   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
14           A.    Timing of Challenges
15                 1.    Any party or Non-Party may challenge a designation of
16                 confidentiality at any time that is consistent with the Court’s
17                 Scheduling Order.
18           B.    Meet and Confer
19                 1.    The Challenging Party shall initiate the dispute resolution
20                 process under Local Rule 37.1 et seq.
21           C.    The burden of persuasion in any such challenge proceeding shall be on
22           the Designating Party. Frivolous challenges, and those made for an improper
23           purpose (e.g., to harass or impose unnecessary expenses and burdens on other
24           parties) may expose the Challenging Party to sanctions.                        Unless the
25           Designating Party has waived or withdrawn the confidentiality designation,
26           all parties shall continue to afford the material in question the level of
27          protection to which it is entitled under the Producing Party’s designation
28          until the Court rules on the challenge.
                                                    8
                                   STIPULATED PROTECTIVE ORDER
     1736679v1           Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 2          A.   Basic Principles
 3               1.    A Receiving Party may use Protected Material that is disclosed
 4               or produced by another Party or by a Non-Party in connection with this
 5               Action only for prosecuting, defending, or attempting to settle this
 6               Action.    Such Protected Material may be disclosed only to the
 7               categories of persons and under the conditions described in this Order.
 8               When the Action has been terminated, a Receiving Party must comply
 9               with the provisions of Section XIV below.
10               2.    Protected Material must be stored and maintained by a
11               Receiving Party at a location and in a secure manner that ensures that
12               access is limited to the persons authorized under this Order.
13          B.   Disclosure of “CONFIDENTIAL” Information or Items
14               1.    Unless otherwise ordered by the Court or permitted in writing
15               by the Designating Party, a Receiving Party may disclose any
16               information or item designated “CONFIDENTIAL” only to:
17                     a.      The Receiving Party’s Outside Counsel of Record in this
18                     Action, as well as employees of said Outside Counsel of Record
19                     to whom it is reasonably necessary to disclose the information
20                     for this Action;
21                     b.      The officers, directors, and employees (including House
22                     Counsel) of the Receiving Party to whom disclosure is
23                     reasonably necessary for this Action;
24                     c.      Experts (as defined in this Order) of the Receiving Party
25                     to whom disclosure is reasonably necessary for this Action and
26                     who have signed the “Acknowledgment and Agreement to Be
27                     Bound” (Exhibit A);
28                     d.      The Court and its personnel;
                                                  9
                                 STIPULATED PROTECTIVE ORDER
     1736679v1         Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1               e.      Court reporters and their staff;
 2               f.      Professional jury or trial consultants, mock jurors, and
 3               Professional Vendors to whom disclosure is reasonably
 4               necessary      or    this    Action      and    who      have     signed     the
 5               “Acknowledgment and Agreement to be Bound” attached as
 6               Exhibit A hereto;
 7               g.      The author or recipient of a document containing the
 8               information or a custodian or other person who otherwise
 9               possessed or knew the information;
10               h.      During their depositions, witnesses, and attorneys for
11               witnesses, in the Action to whom disclosure is reasonably
12               necessary provided: (i) the deposing party requests that the
13               witness sign the “Acknowledgment and Agreement to Be
14               Bound;” and (ii) they will not be permitted to keep any
15               confidential information unless they sign the “Acknowledgment
16               and Agreement to Be Bound,” unless otherwise agreed by the
17               Designating Party or ordered by the Court. Pages of transcribed
18               deposition testimony or exhibits to depositions that reveal
19               Protected Material may be separately bound by the court
20               reporter and may not be disclosed to anyone except as permitted
21               under this Stipulated Protective Order; and
22               i.      Any mediator or settlement officer, and their supporting
23               personnel, mutually agreed upon by any of the parties engaged
24               in settlement discussions.
25   ///
26   ///
27   ///
28   ///
                                             10
                           STIPULATED PROTECTIVE ORDER
     1736679v1   Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1   IX.    PROTECTED MATERIAL SUPOENAED OR ORDERED
 2           PRODUCED IN OTHER LITIGATION
 3           A.    If a Party is served with a subpoena or a court order issued in other
 4           litigation that compels disclosure of any information or items designated in
 5           this Action as “CONFIDENTIAL,” that Party must:
 6                 1.    Promptly notify in writing the Designating Party.                          Such
 7                 notification shall include a copy of the subpoena or court order;
 8                 2.    Promptly notify in writing the party who caused the subpoena or
 9                 order to issue in the other litigation that some or all of the material
10                 covered by the subpoena or order is subject to this Protective Order.
11                 Such notification shall include a copy of this Stipulated Protective
12                 Order; and
13                 3.    Cooperate with respect to all reasonable procedures sought to be
14                 pursued by the Designating Party whose Protected Material may be
15                 affected.
16          B.     If the Designating Party timely seeks a protective order, the Party
17          served with the subpoena or court order shall not produce any information
18          designated in this action as “CONFIDENTIAL” before a determination by
19          the Court from which the subpoena or order issued, unless the Party has
20          obtained the Designating Party’s permission. The Designating Party shall
21           bear the burden and expense of seeking protection in that court of its
22           confidential material and nothing in these provisions should be construed as
23           authorizing or encouraging a Receiving Party in this Action to disobey a
24           lawful directive from another court.
25   X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26           PRODUCED IN THIS LITIGATION
27           A.    The terms of this Order are applicable to information produced by a
28           Non-Party in this Action and designated as “CONFIDENTIAL.”                             Such
                                                    11
                                   STIPULATED PROTECTIVE ORDER
     1736679v1           Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1           information produced by Non-Parties in connection with this litigation is
 2           protected by the remedies and relief provided by this Order. Nothing in these
 3           provisions should be construed as prohibiting a Non-Party from seeking
 4           additional protections.
 5           B.    In the event that a Party is required, by a valid discovery request, to
 6           produce a Non-Party’s confidential information in its possession, and the
 7           Party is subject to an agreement with the Non-Party not to produce the Non-
 8           Party’s confidential information, then the Party shall:
 9                 1.     Promptly notify in writing the Requesting Party and the Non-
10                 Party that some or all of the information requested is subject to a
11                 confidentiality agreement with a Non-Party;
12                 2.     Promptly provide the Non-Party with a copy of the Stipulated
13                 Protective Order in this Action, the relevant discovery request(s), and a
14                 reasonably specific description of the information requested; and
15                 3.     Make the information requested available for inspection by the
16                 Non-Party, if requested.
17           C.    If the Non-Party fails to seek a protective order from this court within
18           14 days of receiving the notice and accompanying information, the Receiving
19           Party may produce the Non-Party’s confidential information responsive to
20           the discovery request. If the Non-Party timely seeks a protective order, the
21           Receiving Party shall not produce any information in its possession or
22           control that is subject to the confidentiality agreement with the Non-Party
23           before a determination by the court. Absent a court order to the contrary, the
24           Non-Party shall bear the burden and expense of seeking protection in this
25           court of its Protected Material.
26   XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27           A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
28           disclosed Protected Material to any person or in any circumstance not
                                                     12
                                    STIPULATED PROTECTIVE ORDER
     1736679v1            Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1           authorized under this Stipulated Protective Order, the Receiving Party must
 2           immediately (1) notify in writing the Designating Party of the unauthorized
 3           disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
 4           Protected Material, (3) inform the person or persons to whom unauthorized
 5           disclosures were made of all the terms of this Order, and (4) request such
 6          person or persons to execute the “Acknowledgment and Agreement to be
 7          Bound” that is attached hereto as Exhibit A.
 8   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 9          PROTECTED MATERIAL
10          A.     When a Producing Party gives notice to Receiving Parties that certain
11          inadvertently produced material is subject to a claim of privilege or other
12          protection, the obligations of the Receiving Parties are those set forth in
13          Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
14          to modify whatever procedure may be established in an e-discovery order
15          that provides for production without prior privilege review. Pursuant to
16          Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
17          agreement on the effect of disclosure of a communication or information
18          covered by the attorney-client privilege or work product protection, the
19          parties may incorporate their agreement in the Stipulated Protective Order
20          submitted to the Court.
21   XIII. MISCELLANEOUS
22          A.     Right to Further Relief
23                 1.     Nothing in this Order abridges the right of any person to seek its
24                 modification by the Court in the future.
25          B.     Right to Assert Other Objections
26                 1.     By stipulating to the entry of this Protective Order, no Party
27                 waives any right it otherwise would have to object to disclosing or
28                 producing any information or item on any ground not addressed in this
                                                    13
                                   STIPULATED PROTECTIVE ORDER
     1736679v1           Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1                 Stipulated Protective Order. Similarly, no Party waives any right to
 2                 object on any ground to use in evidence of any of the material covered
 3                 by this Protective Order.
 4           C.    Filing Protected Material
 5                 1.     A Party that seeks to file under seal any Protected Material must
 6                 comply with Civil Local Rule 79-5. Protected Material may only be
 7                 filed under seal pursuant to a court order authorizing the sealing of the
 8                 specific Protected Material at issue.             If a Party's request to file
 9                 Protected Material under seal is denied by the Court, then the
10                 Receiving Party may file the information in the public record unless
11                 otherwise instructed by the Court.
12   XIV. FINAL DISPOSITION
13           A.    After the final disposition of this Action, as defined in Section V,
14           within sixty (60) days of a written request by the Designating Party, each
15           Receiving Party must return all Protected Material to the Producing Party or
16           destroy such material. As used in this subdivision, “all Protected Material”
17           includes all copies, abstracts, compilations, summaries, and any other format
18           reproducing or capturing any of the Protected Material.                      Whether the
19           Protected Material is returned or destroyed, the Receiving Party must submit
20           a written certification to the Producing Party (and, if not the same person or
21           entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
22           category, where appropriate) all the Protected Material that was returned or
23           destroyed and (2) affirms that the Receiving Party has not retained any
24           copies, abstracts, compilations, summaries or any other format reproducing
25           or capturing any of the Protected Material. Notwithstanding this provision,
26           Counsel are entitled to retain an archival copy of all pleadings, motion
27           papers, trial, deposition, and hearing transcripts, legal memoranda,
28           correspondence, deposition and trial exhibits, expert reports, attorney work
                                                    14
                                   STIPULATED PROTECTIVE ORDER
     1736679v1           Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1           product, and consultant and expert work product, even if such materials
 2           contain Protected Material.         Any such archival copies that contain or
 3           constitute Protected Material remain subject to this Protective Order as set
 4           forth in Section V.
 5           B.    Any violation of this Order may be punished by any and all
 6           appropriate measures including, without limitation, contempt proceedings
 7           and/or monetary sanctions.
 8

 9   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10
     DATED: May 9, 2019                          DEBT RECOVERY ATTORNEYS
11

12
                                                 By: /s/ Michael Sayer
13                                                   MICHAEL SAYER
14
                                                     Attorneys for Defendant
                                                     DAMASCUS ROAD, LLC dba
15
                                                     BRIDGES TO LIFE DETOX

16   DATED: May 9, 2019                          DUCKOR SPRADLING METZGER &
17
                                                 WYNNE
                                                 A Law Corporation
18

19                                               By: /s/ Anna F. Roppo
20
                                                     ANNA F. ROPPO
                                                     ROSE M. HUELSKAMP
21
                                                     Attorneys for Defendant
                                                     PACIFICSOURCE HEALTH PLANS,
22
                                                     an Oregon corporation erroneously sued
                                                     as PACIFICSOURCE HEALTH PLANS
23
                                                     A Corporation

24   ///
25   ///
26   ///
27   ///
28   ///
                                                    15
                                   STIPULATED PROTECTIVE ORDER
     1736679v1           Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1                                  SIGNATURE CERTIFICATION

 2           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and

 3   Procedures Manual, I hereby certify that the content of this document is acceptable to Michael E.

 4   Sayer, counsel for Plaintiff, Damascus Road, LLC dba Bridges to Life Detox, and that I have

 5   obtained Mr. Sayer’s authorization to affix his electronic signature to this document.

 6   DATED: May 9, 2019                  DUCKOR SPRADLING METZGER & WYNNE

 7
                                         By: /s/ Anna F. Roppo
 8                                             ANNA F. ROPPO
                                               ROSE M. HUELSKAMP
 9                                             Attorneys for Defendant
                                               PACIFICSOURCE HEALTH PLANS, an
10                                             Oregon corporation erroneously sued as
                                               PACIFICSOURCE HEALTH PLANS A
11                                             Corporation
12

13

14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16   Dated: May 13, 2019                                 /s/ Autumn D. Spaeth
                                                   HONORABLE AUTUMN D. SPAETH
17
                                                   United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

                                                      16
                                     STIPULATED PROTECTIVE ORDER
     1736679v1             Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1                              EXHIBIT A
 2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3
            I,                                                            [print or type full name],
 4

 5   of                                                           [print or type full address],
 6   declare under penalty of perjury that I have read in its entirety and understand the
 7
     Stipulated Protective Order that was issued by the United States District Court for
 8

 9   the Central District of California on                                        in    the    case     of

10   Damascus Road, LLC dba Bridges to Life Detox v. PacificSource Health Plans, et
11
     al., Case No. 8:19-CV-00473-JLS-ADS. I agree to comply with and to be bound
12
     by all the terms of this Stipulated Protective Order and I understand and
13

14   acknowledge that failure to so comply could expose me to sanctions and
15
     punishment in the nature of contempt. I solemnly promise that I will not disclose in
16
     any manner any information or item that is subject to this Stipulated Protective
17

18   Order to any person or entity except in strict compliance with the provisions of this
19   Order.
20
            I further agree to submit to the jurisdiction of the United States District Court
21

22   for the Central District of California for the purpose of enforcing the terms of this

23   Stipulated Protective Order, even if such enforcement proceedings occur after
24
     termination of this action. I hereby appoint
25
     [print or type full name] of                                                         [print        or
26

27   type full address and telephone number] as my California agent for service of
28   ///
                                                    17
                                   STIPULATED PROTECTIVE ORDER
     1736679v1           Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
 1   process in connection with this action or any proceedings related to enforcement of
 2
     this Stipulated Protective Order.
 3

 4

 5   Date:
 6   City and State where sworn and signed:
 7
     Printed Name:
 8

 9

10   Signature:
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   18
                                  STIPULATED PROTECTIVE ORDER
     1736679v1          Damascus Road, LLC v. PacificSource Health Plans, Case No.: 8:19-CV-00473-JLS-ADS
